215 S.W.3d 738 (2007)
Robert TAYLOR, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87418.
Missouri Court of Appeals, Eastern District, Division Four.
February 27, 2007.
Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Robert Taylor ("Movant") appeals the motion court of the Circuit Court of St. Louis City's denial of his post-conviction relief motion, under Rule 29.15. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).